DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 3-5, 21 and 22 is/are rejected under 35 U.S.C. 103 as obvious over Boek (WO2016196615, rejection using English corresponding document US Pub 20180162768) in view of Beall (US PN 5,476,821) or alternatively, in further view of Beall (US Pub 20130296155).
Regarding claim 1, 3 and 22: Boek teaches the following glass member for a housing of an electronic device (see 0058).


    PNG
    media_image1.png
    393
    691
    media_image1.png
    Greyscale


The above labeled substrate can be aluminosilicate glass (note 0049-0056 discusses aluminosilicate glass compositions for 102 and 106).
The above labeled coating 104 is fusion bonded to the substrate (see 0015) and can be a composite. More specifically, the coating can be a glass-ceramic (0013) which necessarily includes an amorphous glass matrix with ceramic crystalline particles dispersed therein as is understood in the art.
Boek does allow for the surface of their glass-ceramic coating 104 (the second surface) to be textured with a second surface roughness of at least “about” 400Ra (micro inch), which equates to at least “about” 10.16micron, with the other first surface being non-textured having a first surface roughness of less than about 125Ra (micro inch) or even less than “about” 110Ra, which equates to less than about 3.18 or even less than 2.79 micron (see 0037). It is noted that the first surface having a roughness of less than about 125Ra (less than 3.18micron) or even less than 110Ra (less than 2.79micron) overlaps with the range of “below about 1 micron” which provides for a prima facie case of obviousness absent a showing of unexpected results (see MPEP2144.05). Similarly, the second surface roughness being at least “about” 400Ra (at least “about” 10.16micron) is considered to overlap the claimed range of “about 1 micron and about 10 micron” providing for a prima facie case of obviousness, or at the very least, it would be so close to still render it obvious (see overlapping and “close to” ranges in MPEP 2144.05). Specifically, given that it has been held by the courts that the term “about” allows for values slightly below and above disclosed/claimed ranges, Boek’s “about 10.16micron” would allow for values slightly below 10.16microns and Applicants’ claimed “about 10micron” would allow for values slightly above 10micron. As such, the values would be considered to overlap or at the very least, be close to render a prima facie case of obviousness. 
Boek does not explicitly disclose that the crystalline particles within their fused composite glass-ceramic coating 104 extend from the surface of the amorphous glass matrix therein to define their second surface texture.
However, initially it is noted that Boek does not exclude this and instead, only generally teach a glass-ceramic wherein the surface is textured. As it is well known in the art of glass-ceramics that surface texture of a glass-ceramic can be defined by crystalline particles therein extending from the surface of the amorphous glass matrix (see for example Col. 5, 9 and 11, especially Col. 10, lines 50-61 and Col. 11, lines 1-4 in ‘821), it would have been obvious to one having ordinary skill at the time of invention to modify Boek to include the crystalline particles within their fused composite glass-ceramic coating 104 extending from the surface of the amorphous glass matrix to define their texture.
Boek allows for an ion exchange layer to extend into the glass member through 104 and a second ion exchange layer can be made to extend into the glass member from the first surface into the above labeled substrate (see 0035). 
	It is noted that although Boek may not provide an explicit example with all the features above, given that Boek clearly suggest the above features, one having ordinary skill would reasonably conclude such a combination to be anticipated. Alternatively, in the instance Applicants argue against anticipation, given that Boek clearly suggest the above features, such a combination would at the very least have been obvious.
 Regarding claim 4: It is noted that claim 4 is a product by process claim wherein it attempts to claim where sodium in the substrate comes from and where lithium in the composite comes from. It has been held by the courts that while a product may be defined by a process, patentability is based on the product itself and not its method of production (MPEP 2113). In the instant case, the only structure required by the claim is that the substrate includes sodium and the composite includes lithium. As Boek teaches their substrate includes sodium (see 0050) and their composite 104 includes lithium (see 0054), regardless of where it came from, the claim is considered to be met.
	Alternatively, in the instance Applicants argue against the Examiner’s assertion, the Examiner does note that Boek’s first ion exchange layer goes through composite 104 into the underlying substrate wherein alkali ions in 104 will be exchanged with alkali ions in the underlying substrate (i.e. alkali ions from 104 will go to the substrate and alkali ions from the substrate will go into 104) (see 0035). Given that 104 includes sodium (see 0054) and the substrate includes lithium (0050), the sodium from 104 will be expected to exchange with the lithium from the substrate (i.e. sodium from 104 will go into the substrate and the lithium from the substrate to go into the 104 in the manner claimed). 
Regarding claim 5: Given that the first ion exchanged layer will go through, and be formed with the composition of, composite 104 into the interface of the substrate, the ion exchange layer will necessarily include alkali ions present in 104 and the substrate. Given that Boek allows for the presence of sodium, lithium and potassium ions (see 0050 and 0054), one having ordinary skill would reasonably conclude the ion exchange layer to include those ions.
	Boek allows for their second ion-exchange layer to have a composition different from the first (note that the second ion-exchange layer goes through, and is formed with the composition of, 106 into the interface of the 102 and since Boek teaches that 106 can be different than 104 in composition (see for example 0016, 0022), the resulting exchange layer composition would be reasonably expected to be different). Additionally, given that the second ion exchanged layer will go through, and be formed with the composition of, 106 into the interface of 102, the ion exchange layer will necessarily include alkali ions present in 106 and the substrate. Given that Boek allows for the presence of lithium and potassium (See 0050, 0054), one having ordinary skill would reasonably conclude that the second ion exchange layer can include those ions.
Regarding claim 21: Boek does not explicitly recite the size of their crystalline particles, however, initially it is noted that where the only difference between the prior art and the claims is a recitation of relative dimensions and the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04).
	Additionally, it is noted that although Boek may not disclose the size of their crystals, as it is well known in the glass-ceramic art that crystal size affects surface texture of the glass-ceramic (see Col. 5, lines 44-46 in ‘821 for example), it would have been obvious to one having ordinary skill at the time of invention to optimize the crystal size through routine experimentation to obtain desired surface texture. 
	Alternatively, the Examiner also points out that given that crystal sizes within the range claimed are well known and desirable in glass-ceramics used for display devices (see Table III and 0003-0006 in ‘155), and Boek’s glass-ceramic is used in display devices, it would have been obvious to one having ordinary skill at the time of invention to modify Boek to include their crystals having a size within the range claimed to obtain a desirable glass-ceramic material for their display.

2.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boek (WO2016196615, rejection using English corresponding document US Pub 20180162768) and Beall (US PN 5,476,821) as applied to claim 1, in view of Gulati (US Pub 20160167343).
As discussed above, Boek teaches the invention of claim 1. Although Boek does not mention making the opposing first and second ion exchanged layers different, Boek also does not exclude this either. Instead, they only generally disclose strengthened glass members having first and second opposing ion exchanged layers wherein the glass is used for electronic devices. 
As Gulati, who similarly teaches strengthened glass members having first and second opposing ion exchanged layers wherein the glass is used for electronic devices, discloses that such a glass can have asymmetric ion exchange wherein the depths of both differ as desired (see 0038-0050, especially 0050), it would have been obvious to one having ordinary skill at the time of invention to modify Boek to include  asymmetric ion exchange wherein the depths of both differ in order to obtain a desirable strengthened glass member. 
Response to Arguments
Applicant’s arguments filed October 6, 2022 that the art of record would fail to meet the claims as amended have been considered but are moot in view of new grounds of rejection; however, given that the same art is applied, the following points are made.
Initially, it is noted for the record that while Applicants note in their remarks that the Examiner indicated during the Interview that the proposed amendments would overcome the previous Boek rejection of record and that the art of Boek fails to teach the new limitations, the Examiner meant that the amendments would overcome the previous Boek rejection (the rejection as previously presented) but not necessarily that the art of Boek could not still be applied. Specifically, while the Examiner agreed that further limiting the claims would overcome the manner in which the claims were rejected, the Examiner also indicated that the art would have to be further considered depending on the specific amendments made. In the instance case, upon further review of Boek, as provided in the above new rejection, Boek would still render obvious the newly amended limitations for the following reasons. 
Specifically, Boek does allow for the surface of their glass-ceramic coating 104 (the second surface) to be textured with a second surface roughness of at least “about” 400Ra (micro inch), which equates to at least “about” 10.16micron, with the other first surface being non-textured having a first surface roughness of less than about 125Ra (micro inch) or even less than “about” 110Ra, which equates to less than about 3.18 or even less than 2.79 micron (see 0037). It is noted that the first surface having a roughness of less than about 125Ra (less than 3.18micron) or even less than 110Ra (less than 2.79micron) overlaps with the range of “below about 1 micron” which provides for a prima facie case of obviousness absent a showing of unexpected results (see MPEP2144.05). Similarly, the second surface roughness being at least “about” 400Ra (at least “about” 10.16micron) is considered to overlap the claimed range of “about 1 micron and about 10 micron” providing for a prima facie case of obviousness, or at the very least, it would be so close to still render it obvious (see overlapping and “close to” ranges in MPEP 2144.05). Specifically, given that it has been held by the courts that the term “about” allows for values slightly below and above disclosed/claimed ranges, Boek’s “about 10.16micron” would allow for values slightly below 10.16microns and Applicants’ claimed “about 10micron” would allow for values slightly above 10micron. As such, the values would be considered to overlap or at the very least, be close to render a prima facie case of obviousness. As Applicants have yet to provide any evidence of unexpected results, the above rejection now applied is proper. 
Applicants also argue that Beall only describes extremely smooth surfaces of 5.3A but this is not persuasive because Beall was not used to meet the roughness values now claimed as this is already met by Boek. Instead, Beall was solely used for knowledge of the art, and more specifically, that it is well known in the art that texture of a glass-ceramic surface can be defined by crystalline particles therein extend from the surface of the amorphous matrix therein. Given that Boek teaches a textured glass ceramic surface and does not limit how their texture is defined/made, it would have been obvious to one having ordinary skill to make Boek’s texture defined by their crystalline particles therein extend from the surface of their amorphous matrix. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784